      Case 1:19-cv-11585-NMG Document 46 Filed 12/20/19 Page 1 of 4



                     United States District Court
                       District of Massachusetts

                                    )
John Waters,                        )
                                    )
           Plaintiff,               )
                                    )
           v.                       )     Civil Action No.
                                    )     19-11585-NMG
Day & Zimmermann NPS, Inc.,         )
                                    )
           Defendant.               )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     This is a putative class action which arises under the Fair

Labor Standards Act (“FLSA”).     Plaintiff John Waters

(“plaintiff” or “Waters”) alleges that defendant Day & Zimmerman

(“defendant” or “Day & Zimmerman”) has failed to pay overtime

wages in violation of the law.

     Pending before the Court are defendant’s motion to dismiss

for lack of jurisdiction and motion to stay.        The plaintiff has

also filed a motion to disqualify and asks the judicial officer

assigned to this session of this Court to recuse himself

pursuant to 28 U.S.C. § 455.     Before the Court can consider the

other pending motions, it must address plaintiff’s motion for

recusal.   For the forgoing reasons, that motion will be denied

without prejudice.



                                  -1-
      Case 1:19-cv-11585-NMG Document 46 Filed 12/20/19 Page 2 of 4




I.   Recusal

     The statue governing recusal, 28 U.S.C. § 455(a), provides

in relevant part that “[a]ny justice, judge or magistrate of the

United States shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.”         As the

First Circuit has explained, “a high threshold is required to

satisfy this standard.” In re United States, 158 F.3d 26, 34

(1st Cir. 1998).

     The recusal statute seeks to balance the necessity that

courts are perceived as free from bias and the fear that

“recusal on demand” would allow litigants to veto unwanted

judges.   In re Boston's Children First, 244 F.3d 164, 167 (1st

Cir. 2001).    Disqualification is appropriate only when supported

by articulable facts and district judges are given a “range of

discretion” when making a recusal decision. In re United States,

666 F.2d 690, 695 (1st Cir. 1981).

     Plaintiff states that one of his several attorneys,

Attorney Gordon, has represented a party in an unspecified,

separate and confidential matter concerning “Slade Gorton &

Company Inc.”   This judicial officer does have a relationship

with Slade Gorton & Co., Inc., a Massachusetts corporation (“SG

& Co.”), and is recused from matters involving its retained

counsel, Seyfarth Shaw LLP.     Here, plaintiff provides no


                                  -2-
      Case 1:19-cv-11585-NMG Document 46 Filed 12/20/19 Page 3 of 4



material information, however, about the matter in question.

Nor does plaintiff offer any factual basis to support his

contention that the impartiality of the judicial officer might

reasonably be questioned.

     Because plaintiff has not as yet provided any colorable

reason for the assigned judicial officer to recuse himself the

Court will deny plaintiff’s motion to disqualify, without

prejudice.    If plaintiff chooses to file an amended motion, he

is directed to provide more relevant information about the

alleged grounds for recusal, including but not limited to: (1)

the particular SG & Co. matter in question; (2) the parties to

the dispute; (3) the involvement of Attorney Gordon and whether

his client is adverse to SG & Co.; (4) the basis for the claim

that the matter is confidential; and (5) the current status of

the matter.

     If there are legitimate reasons for doing so, plaintiff may

file confidential material related to his renewed motion under

seal, with full disclosure to defendant, but plaintiff’s request

to set a discovery schedule for counsel to seek confidentiality

waivers will be denied.




                                  -3-
      Case 1:19-cv-11585-NMG Document 46 Filed 12/20/19 Page 4 of 4




                                 ORDER

For the foregoing reasons, the plaintiff’s Motion to Disqualify

Judge (Docket No. 21) is DENIED without prejudice. Plaintiff may

file on or before January 10, 2020, a renewed Motion to

Disqualify with additional factual support.        If it is necessary

to file any such material under seal, plaintiff may do so but

that information will be provided to defendant.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated December 20, 2019




                                  -4-
